Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for personal injury sustained by claimant while he was employed by the State of Illinois through its Department of Public Works and Buildings, Division of Highways. There is no contention but that the employment was extra hazardous and the Attorney General appearing in open court recommends that there is a liability on the part of the State of Illinois and that under the Workmen’s Compensation Act claimant is entitled to an allowance in the sum of $954.00. Thereupon, the court recommends that the claimant be allowed the sum of $954.00.